Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 1 of 17 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
THOMAS GESUALDI, LOUIS BISIGNANO, DARIN
JEFFERS, MICHAEL O’TOOLE, MICHAEL BOURGAL,
FRANK H. FINKEL, JOSEPH A. FERRARA, SR., MARC
HERBST, DENISE RICHARDSON, and THOMAS
CORBETT as Trustees and fiduciaries of the Local 282
Welfare Trust Fund, the Local 282 Pension Trust Fund, the
Local 282 Annuity Trust Fund, the Local 282 Job Training
Trust Fund, and the Local 282 Vacation and Sick Leave                         COMPLAINT
Trust Fund,
                                            Plaintiffs,                       Civil No. 19-cv-1169
                       -against-

WITTMANN PLUMBING ASSOCIATES, INC., and
JOHN DOE CORPORATIONS 1 THROUGH 10, and other
JOHN DOE ENTITIES 1 THROUGH 10, all whose true
names are unknown, constituting members of a controlled
group of corporations or business entities or trades or
businesses under common control with WITTMANN
PLUMBING ASSOCIATES, INC.,

                                            Defendant.
--------------------------------------------------------------------------x

        Plaintiffs Thomas Gesualdi, Louis Bisignano, Darin Jeffers, Michael O’Toole, Michael

Bourgal, Frank H. Finkel, Joseph A. Ferrara, Sr., Marc Herbst, Denise Richardson, and Thomas

Corbett (collectively “Trustees”) as trustees and fiduciaries of the Local 282 Welfare Trust Fund,

the Local 282 Pension Trust Fund, the Local 282 Annuity Trust Fund, the Local 282 Job

Training Trust Fund, and the Local 282 Vacation and Sick Leave Trust Fund (collectively

"Funds"), for their Complaint against Wittmann Plumbing Associates, Inc., and John Doe

Corporations 1 through 10, and other John Doe Entities 1 through 10, all whose true names are

unknown, constituting members of a controlled group of corporations or business entities or

trades or businesses under common control with Wittmann Plumbing Associates, Inc., allege as

follows:



                                                  Page 1 of 17
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 2 of 17 PageID #: 2



       1.       This is an action by the Plaintiffs Trustees and fiduciaries of Taft-Hartley

employee benefit plans for injunctive and monetary relief under Sections 502(a)(3) and 515 of

the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.

§§1132(a)(3) and 1145 and Section 301 of the Labor-Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185 to recover from Wittmann Plumbing Associates, Inc. $2,578.01 in

delinquent contributions owed the Funds pursuant to collective bargaining agreements and plan

documents from an employer participant of the Funds signed to a Building Material Teamsters

Local 282, IBT (“Local 282”) collective bargaining agreement.

       2.       This is also an action by the Trustees and fiduciaries of the 282 Pension Trust

Fund to collect $35,171.00 withdrawal liability owed by Defendant Wittmann Plumbing

Associates, Inc., and, pursuant to 26 U.S.C. §§ 414(b) and (c), John Doe Corporations 1 through

10, and other John Doe Entities 1 through 10, all whose true names are unknown, constituting

members of a controlled group of corporations or business entities or trades or businesses under

common control with Wittmann Plumbing Associates, Inc., pursuant to the Employee Retirement

Income Security Act of 1974, 29 U.S.C. §§ 1001, et seq. (“ERISA”), as amended by the

Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. §§ 1381, et seq. (“MPPAA”),

which sum was determined to be due and owing as a result of the permanent cessation of

Wittmann Plumbing Associates, Inc.’s obligation to contribute to the Pension Fund and

cessation of operations on or about July 31, 2015.

       3.       The Plaintiffs also seek to collect from Wittmann Plumbing Associates, Inc., and

John Doe Corporations 1 through 10, and other John Doe Entities 1 through 10, interest,

liquidated damages, attorneys’ fees and costs, including $430.00 in audit fees, and other amounts

becoming due during the pendency of this litigation.



Page 2 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 3 of 17 PageID #: 3



       4.       The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 29

U.S.C. §§ 1132(a)(3), 1132(e)(1), 1132(f), and 1145, Section § 4301(c) of ERISA (29 U.S.C. §

1451(c)), and Section 301 of the LMRA, 29 U.S.C. § 185, since Wittmann Plumbing Associates,

Inc.’s actions violated the collective bargaining agreement between Wittmann Plumbing

Associates, Inc. and Local 282.

       5.       Venue lies in this Eastern District of New York under 29 U.S.C. § 1132(e)(2).

Wittmann Plumbing Associates, Inc. has its offices in the Eastern District of New York. The

Funds are administered in this District.

       6.       Plaintiffs are Trustees and fiduciaries of the Funds within the meaning of 29

U.S.C. § 1002(21) (A), as they have discretion and control over the assets and administration of

the Funds.

       7.       The Funds are “employee benefit plans” and “multiemployer plans” within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. § 1002(3) and § 1002(37), with their

principal place of business at 2500 Marcus Avenue, Lake Success, New York 11042.

       8.        The Funds are jointly administered by a Board of Trustees, comprising an equal

number of labor and management representatives in accordance with Section 302(c)(5) of the

LMRA, 29 U.S.C. § 186(c)(5).

       9.       The Funds were established pursuant to collective bargaining agreements between

Building Material Teamsters Local 282, IBT, a labor organization representing workers in an

industry affecting commerce, and various employers required to contribute to the Funds

(collectively “Employers”) for their workers covered by the collective bargaining agreements.

       10.      The Funds are maintained pursuant to the terms of the Amended and Restated

Agreement and Declaration of Trust (“Trust Agreement”), for the purposes of collecting and



Page 3 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 4 of 17 PageID #: 4



receiving contributions from the Employers and providing benefits to eligible participants and

their beneficiaries. The Funds provide various pension, health and welfare, annuity, job training,

vacation and sick leave, and legal services benefits to covered workers, retirees and their

dependents.

       11.      The collective bargaining agreements and the Trust Agreement are plan

documents within the meaning of Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3). The

Funds are third-party beneficiaries of the collective bargaining agreements.

       12.      Defendant, Wittmann Plumbing Associates, Inc. is and always has been, a

domestic corporation authorized to do business in the State of New York with offices for doing

business located at 100 Hinsdale Street, Brooklyn, NY 11207.

       13.      Wittmann Plumbing Associates, Inc., upon information and belief, performs and

performed trucking work in the jurisdiction of Building Material Teamsters Local 282, IBT.

       14.      Wittmann Plumbing Associates, Inc. is, and has been, an “employer” within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and Article I, Section 1 of the Trust

Agreement.

       15.      Wittmann Plumbing Associates, Inc., at all relevant times, was party to, or

otherwise bound to and by, a series of collective bargaining agreements with Building Material

Teamsters Local 282, IBT (“Local 282”) (hereinafter collectively the “CBAs”).

       16.      John Doe Corporations 1 through 10 and John Doe Business Entities 1 through

10, are commonly controlled corporations, trades or businesses of Wittmann Plumbing

Associates, Inc., as those terms are defined by 26 U.S.C. §§ 414(b) and (c).

       17.      The CBAs establish the terms and conditions of employment for all drivers who

are employed by or provide work for the Wittmann Plumbing Associates, Inc. including outside



Page 4 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 5 of 17 PageID #: 5



truck hires and owner-drivers. The CBAs require contributions to the Funds “for each hour

worked” by a driver and includes contributions “for performance of work traditionally performed

by Employees covered by” the CBAs.

       18.      The CBAs state Wittmann Plumbing Associates, Inc. is bound to the Trust

Agreement governing the Funds and incorporate the Trust Agreement by reference.

       19.      Specifically, Section 21(G) of the CBAs provide, in pertinent part, that the Trust

Agreement is “made a part of this Agreement with the same force and effect as if fully

incorporated herein, and the Employer…hereby agree(s) that upon the execution of this

Agreement they shall be deemed [a party] to said Trust Agreement [].”

       20.      The Trust Agreement (Article II, § 3) authorizes the Trustees to interpret the

provisions and the terms used in the Trust Agreement and provides that any interpretation or

construction adopted by the Trustees in good faith is binding upon the employers participating in

the Funds.

       21.      The CBAs, together with the Trust Agreement and 29 U.S.C. § 1145, require

employers including Wittmann Plumbing Associates, Inc. to contribute to the Funds for drivers

who perform work covered by the CBAs, at specified rates for each hour of covered work,

subject to certain limitations and premium payments set forth therein.

       22.      The CBAs and the Trust Agreement (Article IX, § 1) require Employers,

including Wittmann Plumbing Associates, Inc., to submit detailed written reports (“remittance

reports”) and contributions to the Funds, which identify those drivers who performed work

covered by the CBAs, and to state the number of hours each driver engaged in covered work.

The CBAs (Section 21(F)) and Trust Agreement require participating employers such as

Wittmann Plumbing Associates, Inc. to submit remittance reports and contributions to the Funds



Page 5 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 6 of 17 PageID #: 6



no later than 45 days after the end of the month in which the work covered by the CBAs is

performed.

       23.      The remittance reports are intended to be an employer’s monthly statement and

representation to the Plaintiffs of the number of hours of drivers’ covered work. Employers are

required to sign the remittance reports and certify that the information contained in the

remittance reports are accurate. The Funds rely on the remittance reports to determine the level

of benefits, if any, that are to be provided to those drivers reported by an employer. The Funds

relied on the remittance reports Wittmann Plumbing Associates, Inc. submitted to the Funds. The

last remittance report submitted by Wittmann Plumbing Associates, Inc. was February 28, 2017.

The last Wittmann Plumbing Associates, Inc. Funds contribution was July 31, 2015.

       24.      The Trust Agreement (Article IX, § 3) provides if an employer fails to remit

contributions by the date due, the employer is liable to the Funds for: (i) The delinquent

contributions; (ii) interest at the rate of 1.5% per month (18% per year) from the first day of the

month when the payment was due through the date of payment;1 (iii) an amount equal to the

greater of: (a) interest on the unpaid contributions, or (b) liquidated damages in the form of 20

percent of the unpaid contributions; and (iv) the Funds’ attorneys’ fees and costs.

       25.      Article IX, Section 4 of the Trust Agreement and Section 502(a)(3) of ERISA, 29

U.S.C. § 1132(a)(3), authorize the Trustees to bring actions to enforce an employer's obligations

to the Pension Fund under the collective bargaining agreements with Local 282, including the

obligation to make withdraw liability payments to the Pension Fund.




1
 Pursuant to an Amendment to the Trust Agreement, effective May 1, 2013, interest is due on
contributions “from the date when payment was due to the date when payment was made.”

Page 6 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 7 of 17 PageID #: 7



       26.      Article XI, Section 1(a) of the Trust Agreement provides: “An Employer that

withdraws form the Pension Plan after April 28, 1980, in either a complete or partial withdrawal

shall owe and pay withdrawal liability to the Plan as determined under this Article and [ERISA]

and the Pension Protection Act of 2006.”

       27.      According to the Pension Fund's records, as of July 31, 2015, Wittmann Plumbing

Associates, Inc. permanently ceased to have an obligation to remit contributions to the Pension

Fund and ceased covered operations.

       28.      Pursuant to Section § 4203(a) of ERISA, 29 U.S.C. § 1383(a), such permanent

cessation of all contributions to the Pension Fund and/or the cessation of covered operations

constitutes a "complete withdrawal" from the Pension Fund.

       29.      On or about March 3, 2017, Wittmann Plumbing Associates, Inc. was deactivated

from the Building Material Teamsters Local 282, IBT due to its inactivity.

       30.      On or about January 26, 2018, Wittmann Plumbing Associates, Inc. was sent an

Initial Notice of Actual Withdrawal.

       31.      In accordance with Section § 4211 of ERISA, 29 U.S.C. § 1391, and the

applicable provisions of the Trust Agreement, the Pension Fund calculated Wittmann Plumbing

Associates, Inc.’s withdrawal liability to be $35,171.00.

       32.      By letter dated February 22, 2018, in accordance with Section § 4219(b)(1) of

ERISA, 29 U.S.C. § 1399(b)(1), and Article XI, Section 5(c)(l) of the Trust Agreement, the 282

Pension Trust Fund sent Wittmann Plumbing Associates, Inc. a written Notice and Demand for

Payment of Withdrawal Liability and informed Wittmann Plumbing Associates, Inc. that it could

remit its $35,171.00 withdrawal liability in nineteen (19) consecutive monthly installments of

$1,896.42 per month, beginning April 1, 2018, plus a final payment of $286.83. The Notice and



Page 7 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 8 of 17 PageID #: 8



Demand also directed Wittmann Plumbing Associates, Inc. to Section § 4219 of ERISA, 29

U.S.C. § 1399 for a description of the rights Wittmann Plumbing Associates, Inc. might have in

connection with the 282 Pension Trust Fund’s assessment of withdrawal liability, including the

statutory provisions that contain the time limits for challenging the assessment.

       33.      Wittmann Plumbing Associates, Inc. failed to remit the withdrawal liability

installment payment by April 1, 2018.

       34.      As a result, the Pension Fund, on or about April 9, 2018, sent a Notice of Default

demanding cure within sixty (60) days.

       35.      To date, Wittmann Plumbing Associates, Inc. has failed to make any payments of

the withdrawal liability demanded, which remaining due and unpaid.

       36.      Pursuant to Section § 4201 of ERISA, 29 U.S.C. § 1381, Wittmann Plumbing

Associates, Inc. is obligated to pay withdrawal liability to the Pension Fund for its proportionate

share of the Pension Fund’s unfunded vested benefits.

       37.      Wittmann Plumbing Associates, Inc. failed to challenge the Pension Fund’s

assessment of withdrawal liability. Wittmann Plumbing Associates, Inc. never initiated

arbitration regarding the withdrawal liability and the time to do so has expired.

       38.      Wittmann Plumbing Associates, Inc. failed to make the initial monthly payment

of $1,896.42 due on April 1, 2018 or any other installment payment.

       39.      Wittmann Plumbing Associates, Inc. has failed to remit the initial monthly

payment within sixty (60) days of the 282 Pension Trust Fund’s April 9, 2018 Notice of Default.

       40.      By failing to remit its monthly withdrawal liability payments within sixty (60)

days of receiving notice of such failure, Wittmann Plumbing Associates, Inc. defaulted on its

withdrawal liability obligations to the Pension Fund under the provisions of Section



Page 8 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 9 of 17 PageID #: 9



§42l9(c)(5)(A) of ERISA, 29 U.S.C. § 1399(c)(5)(A), and Article XI, Section 5(d)(1)(C) of the

Trust Agreement. Therefore, the entire outstanding balance of Wittmann Plumbing Associates,

Inc.’s withdrawal liability in the amount of $35,171.00 is due and owing pursuant to Sections

§§515, 4219(c)(5) and 4301(b) of ERISA, 29 U.S.C. §§ 1145, 1399(c)(5), and 1451(b).

       41.      Pursuant to 26 U.S.C. §§ 414(b) and (c), commonly controlled corporations or

trades or businesses with Wittmann Plumbing Associates, Inc. are to be treated as a single

corporation or trade or business for withdrawal liability purposes.

       42.      In accordance with Article XI, Section 5(d)(2) of the Trust Agreement and

Sections §§ 502(g)(2)(B), 4219(c)(5) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2)(B),

1399(c)(5) and 1451(b), and 29 C.F.R. § 419.32, Wittmann Plumbing Associates, Inc. is

obligated to the Pension Fund for interest at the rate of 1.5% per month on the delinquent

withdrawal liability payments from April 1, 2018 to the date judgment is entered.

       43.      In accordance with Article XI, Section 5(e) of the Trust Agreement and Sections

§§ 502(g)(2)(C) and (D) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2)(C) and (D) and

1451(b), Wittmann Plumbing Associates, Inc. is obligated to the Pension Fund for liquidated

damages equal to the greater of the amount of interest charged on the unpaid balance or

liquidated damages equal to twenty percent (20%) of the unpaid amount awarded, plus the costs

and attorneys' fees incurred in this action.

Unpaid Audit

       44.      The Trust Agreement further requires an Employer to submit to periodic audits of

its pertinent books and records. Specifically, Article IX, Section 1(d) of the Trust Agreement

provides that “[t]he Trustees may at any time audit the pertinent books and records of any

Employer in connection with” the Employer’s contributions to the Funds.



Page 9 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 10 of 17 PageID #: 10



       45.        Article IX, Section 1(d) of the Trust Agreement specifically defines “pertinent

books and records” to include but not be limited to:

                  (A)     Payroll records, including payroll journals, time cards, print-outs, ledgers
                  or any other form of payroll record;
                  (B)     Payroll tax records submitted to federal and state governments including
                  Forms 941, and W-2;
                  (C)     Complete business income tax returns;
                  (D)     Cash disbursement records;(E)          General ledgers;
                  (F)     Records relating to the hiring of trucks, including equipment vouchers,
                  invoices and payment records; and
                  (G)     Any other records specifically requested by the Funds’ auditors, including
                  the classification of employees, their social security numbers, and the amount of
                  wages paid and hours worked.


       46.        The Trust Agreement requires an Employer to submit its pertinent books and

records to audit in order to verify that all contributions required under the CBA have been

remitted to the Funds, that such contributions have been made solely on behalf of individuals

eligible to participate in the Funds, and that covered workers are receiving the required benefits

and/or credits.

       47.        Where an audit discloses a delinquency, an Employer, in addition to paying the

contributions identified as being owed, is required under Article IX, Section 3 of the Trust

Agreement to pay interest on the amount of contributions due, plus liquidated damages, audit

fees, attorneys’ fees, and costs.

       48.        Wittmann Plumbing Associates, Inc. also failed to remit $2,578.01 in monthly

contributions to the Funds for hours worked by individuals performing covered work pursuant to

the CBAs for the period May 1, 2013 through June 30, 2014 as set forth in Audit 15-0617-A1.

By December 16, 2015 letter, the 282 Funds sent Audit 15-0617-A1 to Wittmann Plumbing

Associates, Inc. and demanded payment. Wittmann Plumbing Associates, Inc. never paid Audit




Page 10 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 11 of 17 PageID #: 11



15-0617-A1 and $2,578.01 in monthly Funds contributions, together with the $430 audit cost, is

outstanding and due and owing to the Funds.

       49.       Pursuant to the CBAs, Trust Agreement and ERISA, Wittmann Plumbing

Associates, Inc. also owes interest on the unpaid contributions, liquidated damages and

attorneys’ fees and costs.

Other Amounts

       50.       Additional amounts will become due and owing by Wittmann Plumbing

Associates, Inc. to the Funds during this action.

                                       FIRST CAUSE OF ACTION

       51.       Plaintiffs reallege and incorporate by reference the allegations set forth in each of

the preceding paragraphs of this Complaint as if fully set forth herein.

       52.        Section 301(a) of the LMRA, 29 U.S.C. § 185(a), provides that:

                 Suits for violation of contracts between an employer and a labor
                 organization representing employees in an industry affecting
                 commerce as defined in this chapter, or between any such labor
                 organizations, may be brought in any district court of the United
                 States having jurisdiction of the parties, without respect to the
                 amount in controversy or without regard to the citizenship of the
                 parties.

       53.        Section 301(b) of the LMRA, 29 U.S.C. § 185(b), provides that "[a]ny labor

organization which represents employees in an industry affecting commerce as defined in this

chapter and any employer whose activities affect commerce as defined in this chapter shall be

bound by the acts of its agents."

       54.        By failing to pay the withdrawal liability contributions and other amounts

owing, Wittmann Plumbing Associates, Inc. and the John Doe Defendants have violated the

CBAs and the Trust Agreement, which is incorporated into the CBAs.



Page 11 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 12 of 17 PageID #: 12



         55.       By failing to timely pay the withdrawal liability contributions, including interest

and liquidated damages on the late-paid contributions, Wittmann Plumbing Associates, Inc. and

the John Doe Defendants violated the CBAs and the Trust Agreement, which is incorporated into

the CBAs.

         56.       The Funds are thus entitled under the LMRA Section 301(a), as well as the

CBAs and the Trust Agreement, to the full amount of withdrawal liability owed, interest and

liquidated damages on the unpaid withdrawal liability contributions, and attorney's fees and

costs.

         57.       Wittmann Plumbing Associates, Inc. also violated Section 301(b) of the

LMRA, 29 U.S.C. § 185 by failing to pay amounts due and owing on Audit 15-0617-A1 in

violation the CBAs and the Trust Agreement.

         58.       The Funds are thus entitled under the LMRA Section 301(a), as well as the

CBAs and the Trust Agreement, to the full amount of contributions as determined to be owed by

Audit 15-0617-A1, interest and liquidated damages on the unpaid contributions, and attorney's

fees and costs.

                                   SECOND CAUSE OF ACTION

         59.      Plaintiffs reallege and incorporate by reference the allegations set forth in each of

the preceding paragraphs of this Complaint as if fully set forth herein.

         60.      Section 515 of ERISA, 29 U.S.C. § 1145, requires “[e]very employer who is

obligated to make contributions to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement… [to] make such contributions in accordance with

the terms and conditions of such plan or such agreement.”




Page 12 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 13 of 17 PageID #: 13



        61.      Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), provides that a civil action

may be brought “by a participant, beneficiary, or fiduciary: (A) To enjoin any act or practice

which violates any provision of this title or the terms of the plan; or (B) to obtain other

appropriate equitable relief; (i) to redress such violation; or (ii) to enforce any provision of this

title or the terms of the plan.”

        62.      Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), mandates that, “[i]n any

action bought by a fiduciary on behalf of a Plan to enforce Section 515 in which a judgment in

favor of the plan is awarded, the court shall award the plan:

        a.       The unpaid contributions,
        b.       interest on the unpaid contributions,
        c.       an amount equal to the greater of-
                      i. interest on the unpaid contributions, or
                     ii. liquidated damages…in an amount not in excess of 20 percent of the
                         [unpaid contributions],
        d.       reasonable attorney’s fees and costs of the action, to be paid by the defendant, and
        e.       such other legal or equitable relief as the court deems appropriate….”

Unpaid Audit

        63.       Wittmann Plumbing Associates, Inc. failed to remit $2,578.01 in contributions

to the Funds for hours worked by individuals performing covered work pursuant to the CBAs for

the period May 1, 2013 through June 30, 2014 as set forth in Audit 15-0617-A1.

        64.      Wittmann Plumbing Associates, Inc., by failing to pay contributions, interest, and

liquidated damages, as required by the CBAs and the Trust Agreement, has violated Section 515

of ERISA, 29 U.S.C. §1145, in that Wittmann Plumbing Associates, Inc. has failed to make

contributions in accordance with the terms of the plan documents of the Funds, supporting an

action under 502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3), and are subject to the remedies under

Section 502(g) of ERISA, 29 U.S.C. § 1132(g).




Page 13 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 14 of 17 PageID #: 14



       65.       Wittmann Plumbing Associates, Inc., by failing to pay contributions, interest and

additional damages, as required by the CBAs and the Trust Agreement, has violated Section 515

of ERISA, 29 U.S.C. §1145, in that Wittmann Plumbing Associates, Inc. has failed to make

contributions in accordance with the terms of the Funds plan documents and the collective

bargaining agreements between Building Material Teamsters Local 282, IBT and Wittmann

Plumbing Associates, Inc., supporting an action under 502(a)(3) of ERISA, 29 U.S.C. §

1132(a)(3), and subject to the remedies under Section 502(g) of ERISA, 29 U.S.C. §§1132(g)

and 1145, entitling Plaintiffs to a judgment against Wittmann Plumbing Associates, Inc., for

delinquencies and 29 U.S.C. § 1132 damages and damages for breach of contract in an amount to

be determined after trial in no event less than Audit # 15-0617-A1(delinquencies totaling

$2,578.01), plus interest, attorney’s fees, audit fees of $430.00, and other damages available

pursuant to contract and 29 U.S.C. Section 1132.

       66.       As a result of the foregoing, Plaintiffs respectfully request judgment against

Wittmann Plumbing Associates, Inc. for Audit # 15-0617-A1 delinquencies totaling $2,578.01,

audit fees of $430.00, plus interest, attorney’s fees, audit fees and other damages available

pursuant to contract and 29 U.S.C. Section 1132 and such other relief the Court deems proper.

Withdrawal Liability

       67.       Wittmann Plumbing Associates, Inc. ceased operations and ceased its contribution

obligation to the 282 Pension Trust Fund, resulting in a complete withdrawal from the 282

Pension Fund, triggering withdrawal liability to the 282 Pension Trust Fund.

       68.        Wittmann Plumbing Associates, Inc. and John Doe Corporations 1 through 10

and John Doe Business Entities 1 through 10, commonly controlled corporations, trades or

businesses of Wittmann Plumbing Associates, Inc., as those terms are defined by 26 U.S.C. §§



Page 14 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 15 of 17 PageID #: 15



414(b) and (c), failed to timely pay installment payments on $35,171.00 withdrawal liability to

the 282 Pension Trust Fund after due notice and demand for the payments and notice of default

and failure to timely cure the default in making withdrawal liability installment payments. This

failure to pay constitutes a failure to make contributions in accordance with the terms of the

applicable CBAs, in violation of Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145

and a withdrawal liability default under MPPAA, providing basis for this action, per §502(a)(3)

of ERISA[29 U.S.C. §1132(a)(3)] and MPPAA for judgment accelerating the entire $35,171.00

withdrawal liability.

       69.         Wittmann Plumbing Associates, Inc. and John Doe Corporations 1 through 10

and John Doe Business Entities 1 through 10, commonly controlled corporations, trades or

businesses of Wittmann Plumbing Associates, Inc., as those terms are defined by 26 U.S.C.

§§414(b) and (c), are also required to pay interest on the withdrawal liability from the date the

installment payments were due to the date they are received by the 282 Pension Trust Fund, plus

liquidated damages, audit costs, and attorneys’ fees and costs in accordance with Article IX,

Section 3 of the Trust Agreement and Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) and

MPPAA.

       70.       As a result of the foregoing, Plaintiffs respectfully request judgment against

Wittmann Plumbing Associates, Inc. and John Doe Corporations 1 through 10 and John Doe

Business Entities 1 through 10, commonly controlled corporations, trades or businesses of

Wittmann Plumbing Associates, Inc., as those terms are defined by 26 U.S.C. §§ 414(b) and (c),

jointly and severally in the amount of $35,171.00 in withdrawal liability owed to the 282 Pension

Trust Fund, plus interest, attorney’s fees, audit fees and other damages available pursuant to




Page 15 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 16 of 17 PageID #: 16



contract, MPPAA[29 U.S.C. §§ 1381, et seq.] and 29 U.S.C. Section 1132, and such other relief

the Court deems proper.

       71.       No prior request for the instant relief has been made in this or any Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs’ respectfully request the Court enter judgment:

       a.        Declaring Wittmann Plumbing Associates, Inc., in breach of the CBAs and

finding Wittmann Plumbing Associates, Inc. liable to the Plaintiffs’ Funds for unpaid benefit

contributions and statutory and contractual damages owed to the Plaintiffs’ Funds for each hour

of work performed by truck drivers covered by collective bargaining agreements between

Wittmann Plumbing Associates, Inc. and Building Material Teamsters Local 282, IBT, including

but not limited to contributions for drivers operating trucks to perform trucking and hauling

services, on behalf of Wittmann Plumbing Associates, Inc., and including, but not limited to,

Audit 15-0617-A1 delinquencies totaling $2,578.01, plus interest, liquidated damages, attorneys’

fees, $430 in audit fees, costs, disbursements, and such other damages available under 29 U.S.C.

Section 1132 and the Trust and collective bargaining agreements between Wittmann Plumbing

Associates, Inc. and Building Material Teamsters Local 282, IBT.

       b.        Declaring John Doe Corporations 1 through 10 and John Doe Business Entities 1

through 10, to be commonly controlled corporations, trades or businesses of Wittmann Plumbing

Associates, Inc., as those terms are defined by 26 U.S.C. §§ 414(b) and (c), and jointly and

severally liable with Wittmann Plumbing Associates, Inc. to the 282 Pension Trust Fund for

$35,171.00 withdrawal liability, plus statutory and contractual interest, liquidated damages, and

reasonable attorneys’ fees and costs, including the costs of collecting the delinquencies, as set

forth in Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), and the Trust Agreement and



Page 16 of 17.
Case 2:19-cv-01169-SJF-SIL Document 1 Filed 02/27/19 Page 17 of 17 PageID #: 17



MPPAA[29 U.S.C. §§ 1381, et seq.], 4219(c)(5), and 4301(b) of ERISA[29 U.S.C. §§

1132(g)(2)(B), 1399(c)(5)], and 29 C.F.R. § 4219.32,

       c.        Injunctive relief requiring immediate payment of the delinquencies and

withdrawal liability; and

       d.        such other legal or equitable relief the Court deems proper.

White Plains, New York
February 27, 2019


                                                       TRIVELLA & FORTE, LLP


                                                       _/s/ Christopher A. Smith__________
                                                       By: Christopher A. Smith, Of Counsel
                                                       Attorneys for the Plaintiffs
                                                       1311 Mamaroneck Avenue, Suite 170
                                                       White Plains, New York 10605
                                                       (914) 949-9075
                                                       Facsimile: (914) 949-4752




Page 17 of 17.
